Exhibit 10.1


SEPARATION AGREEMENT


This Separation Agreement (“Agreement”) is entered into by and between Sylvia J.
Kerrigan (hereinafter “Kerrigan”) and Marathon Oil Corporation (hereinafter
“Marathon”). Kerrigan and Marathon will sometimes collectively be referred to
herein as “the Parties.”
WHEREAS, the Parties mutually desire to resolve all of their disputes and
potential disputes relating to Kerrigan’s employment and termination of
employment; and
NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Parties agree as follows:
1.SEPARATION PAYMENT – In consideration of Kerrigan’s agreement to all of the
terms, conditions and promises in this Agreement relating to her termination of
employment, Marathon agrees to pay to Kerrigan the total gross amount of SEVEN
HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS ($750,000.00), less all applicable
deductions and withholdings, and inclusive of any and all costs and attorneys’
fees incurred (the “Separation Payment”). The Separation Payment shall be paid
through payroll and reported as wage income to the Internal Revenue Service on
IRS Form W-2. Marathon agrees to deliver the Separation Payment to Kerrigan
within 15 days following the delivery to Marathon of this Agreement, executed
with Kerrigan’s original signature and the date of execution.
2.    TAX LIABILITY – Kerrigan agrees that she shall be liable for the payment
of all federal, state and local taxes which may be owed by Kerrigan as the
result of the consideration received in the Separation Payment described above.
Kerrigan understands that Marathon makes no representations regarding tax
treatment of the Separation Payment, and Kerrigan agrees fully to defend,
indemnify and hold Marathon, and each of its parents, subsidiaries, divisions,
affiliates and operating companies, and the respective officers, directors,
employees, agents and affiliates of each of them, harmless from any liability
for payment of the taxes, penalties, withholding obligations and interest that
she owes on the consideration she receives and that a government agency requests
that Marathon pay (other than any payroll tax amounts for which only the
employer would be liable), and to cooperate with Marathon with respect to any
tax issues related to the compensation payable under this Agreement.
3.    NO LAWSUIT – Kerrigan represents that she has no knowledge or information
of any kind that she is or will be a party in any pending administrative charge,
lawsuit, civil action or claim of any kind against Marathon or any of its
parents, subsidiaries, divisions, affiliates or operating companies, or the
respective trustees, directors, officers, shareholders, employees, agents,
attorneys, or insurers of each of them.
4.    TERMINATION OF OFFICER AND DIRECTOR APPOINTMENTS – Kerrigan represents and
agrees that her employment with Marathon has ended effective June 30, 2017, and
further agrees that effective April 24, 2017, she resigned and ceased to serve
as an officer or director of Marathon or its direct or indirect subsidiaries.


1



--------------------------------------------------------------------------------

Exhibit 10.1


5.    PAYMENT OF WAGES AND OTHER COMPENSATION – Kerrigan represents and agrees
that she has been paid all of her normal and customary wages for services
rendered during her employment with Marathon or its subsidiaries, as well as all
bonuses (except for her annual cash bonus for 2017), accrued but unused
vacation, and any other compensation or benefits due as a result of her
employment with Marathon or its subsidiaries. Notwithstanding the foregoing,
this Agreement does not waive Kerrigan’s entitlement (a) to vested benefits
under the qualified and non-qualified employee retirement plans of Marathon Oil
Company pursuant to the terms of such plans, (b) to vesting and payout of
performance units following retirement (subject to the discretion of the
Compensation Committee of Marathon’s Board of Directors as provided in the
applicable award agreements), (c) to exercise vested stock options in accordance
with their terms, (d) to receive an annual cash bonus for 2017 (which bonus
shall not be pro-rated and shall be paid based upon the performance achieved by
Marathon for 2017), (e) to reimbursement of eligible expenses under Marathon’s
Executive, Tax, Estate and Financial Planning Program, or (f) to “COBRA”
continuation coverage or retiree medical coverage under Marathon’s group health
plans.
6.    RIGHT TO INDEMNIFICATION – Kerrigan shall remain entitled to any and all
rights of indemnification and advancement of expenses provided by the Marathon
Oil Corporation By-Laws (as such by-laws are in effect from time to time). In
addition, Kerrigan shall retain and is not releasing any rights she may have
pursuant to applicable directors and officers liability insurance policies
maintained by Marathon in relation to the period during which she served as an
officer of any entity in the Marathon controlled group.
7.    SUFFICIENCY OF CONSIDERATION – Kerrigan understands and agrees that the
consideration provided in this Agreement confers upon her a benefit to which she
is not otherwise entitled. Therefore, Kerrigan acknowledges and agrees that the
consideration provided by Marathon to her pursuant to this Agreement constitutes
good and valuable consideration for the general release and the other promises
and terms in this Agreement. Kerrigan understands and agrees that she is not
eligible for or entitled to any other benefit or consideration from Marathon,
except as provided in this Agreement or the Consulting Services Agreement
between Kerrigan and Marathon, and she is not entitled to any benefits under
Marathon Oil Company’s Termination Allowance Plan or any reimbursements under
Marathon’s Tax, Estate, and Financial Planning Program for expenses incurred
following her termination of employment.
8.    GENERAL RELEASE – Kerrigan hereby releases and forever discharges Marathon
and each of its parents, subsidiaries, divisions, affiliates, operating
companies, predecessors and successors, as well as all of the current and former
employees, officers, directors, owners, shareholders, partners, representatives,
agents and affiliates of each of them (collectively, the “Released Parties”),
from any and all claims, complaints, charges, causes of action, liabilities,
obligations, debts, contracts, lawsuits, proceedings, judgments, damages and
attorneys’ fees against the Released Parties, whether known or unknown, which
Kerrigan ever had, now has or which Kerrigan or Kerrigan’s heirs, executors,
administrators, successors, representatives or assigns may have or claim to have
prior to the date this Agreement is signed by Kerrigan, due to any matter
whatsoever relating to Kerrigan’s employment, compensation, benefits, and
termination of Kerrigan’s employment with Marathon or any of the Released
Parties (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) claims arising under federal,


2



--------------------------------------------------------------------------------

Exhibit 10.1


state or local statute, law, regulation or ordinance such as, without
limitation, any claim that any of the Released Parties violated Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, Sections
1981 through 1988 of Title 42 of the United States Code, the Age Discrimination
in Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Americans with Disabilities Act Amendments Act of 2008,
the Genetic Information Nondiscrimination Act, the Family and Medical Leave Act,
the Occupational Safety and Health Act, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Employee Retirement Income Security Act, the
Consolidated Omnibus Budget Reconciliation Act (excluding claims relating solely
to “COBRA” continuation or retiree medical coverage under Marathon’s group
health plans), the Health Insurance Portability and Accountability Act, the Fair
Credit Reporting Act, claims of retaliation under the Fair Labor Standards Act,
and any claim of unlawful discrimination or retaliation of any kind including
but not limited to claims under state law; (b) any public policy, contract,
tort, or common law claim of any kind, including but not limited to wrongful
discharge, breach of contract, promissory estoppel, false imprisonment,
intentional or negligent infliction of emotional distress, invasion of privacy,
fraud, duress, fraudulent misrepresentation, negligent misrepresentation,
defamation, negligence, assault, battery, conversion, and violation of public
policy; (c) any claim concerning grants of restricted stock or stock options
that were, by their terms, unvested as of Kerrigan’s termination of employment;
and (d) any claim for costs, fees, or other expenses including attorney’s fees
incurred in these matters. However, this Agreement does not release (w) any
claims to enforce Marathon’s obligations under this Agreement; (x) any claims
that may arise after the date this Agreement is signed; (y) any claim that the
controlling law clearly states may not be released by private agreement,
including but not limited to any claim for an award for original information
submitted pursuant to the whistleblower protections provided by Section 21F of
the Securities Exchange Act of 1934; or (z) any claim for payments or benefits
under the plans, programs or arrangements described in the last sentence of
Section 5 of this Agreement.
9.    RIGHTS UNDER THE OLDER WORKERS BENEFIT PROTECTION ACT – THIS AGREEMENT
SPECIFICALLY WAIVES ALL OF KERRIGAN’S RIGHTS AND CLAIMS ARISING UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, THE OLDER WORKERS’ BENEFIT
PROTECTION ACT, AS AMENDED, AND IN CONNECTION WITH THIS WAIVER, KERRIGAN
ACKNOWLEDGES AND AGREES TO THE FOLLOWING:
a.
This Agreement refers to and releases rights and/or claims arising under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act;

b.
This Agreement is written in a manner calculated to be understood by Kerrigan
and Kerrigan has carefully read and fully understands the terms, conditions, and
effect of this Agreement;

c.
Kerrigan does not waive rights or claims that may arise after the date this
Agreement is executed;



3



--------------------------------------------------------------------------------

Exhibit 10.1


d.
Kerrigan waives rights and claims under the Age Discrimination in Employment Act
only in exchange for consideration in addition to anything of value to which she
is already entitled;

e.
Kerrigan is encouraged and advised in writing to consult with an attorney prior
to executing this Agreement;

f.
Kerrigan has twenty-one (21) days following her termination of employment on
June 30, 2017 in which to consider, and to request changes to, this Agreement
before accepting it, and if Kerrigan signs this Agreement prior to the end of
the 21-day time period, she knowingly and voluntarily elected to do so;

g.
Kerrigan fully understands that she may revoke her acceptance of this Agreement
at any time within seven (7) days of the date on which she signed the Agreement,
and this Agreement shall not become effective or enforceable until the seven-day
revocation period has expired. If Kerrigan wishes to revoke this Agreement
during the seven-day revocation period, she shall do so by sending a written
notice stating, “I hereby revoke my acceptance of our Separation Agreement,” to
Reginald D. Hedgebeth, Senior Vice President, General Counsel and Secretary,
Marathon Oil Corporation, 5555 San Felipe Street, Houston, TX 77056,
rdhedgebeth@marathonoil.com, via both e-mail and certified mail, return receipt
requested. If Kerrigan decides to revoke this Agreement, the revocation shall
make this Agreement and its terms and conditions null and void as of the date
the written revocation is received by Marathon’s general counsel, Mr. Hedgebeth.

10.    REPRESENTATION BY COUNSEL; UNDERSTANDING OF AGREEMENT – Kerrigan
acknowledges that she has been advised by Marathon to consult with an attorney
before signing this Agreement, and that she has been given a reasonable period
of time in which to consider the terms of this Agreement before acting upon it.
Kerrigan represents that she has carefully read and fully understands all of the
provisions of this Agreement and that she has had the opportunity to discuss all
aspects of the Agreement with her attorney.
11.    COVENANT NOT TO SUE – Kerrigan agrees not to file or initiate a lawsuit
in any court or initiate an arbitration proceeding asserting any of the Released
Claims against any of the Released Parties. Kerrigan further agrees that she
will not permit herself to be a member of any class in any court or in any
arbitration proceeding seeking relief against the Released Parties based on
claims released by this Agreement, and that even if a court, arbitrator, or
government agency rules that she may not waive a claim released by this
Agreement, she will not accept or be entitled to any money damages or other
relief in connection with any other action or proceeding asserting any of the
Released Claims against any of the Released Parties. Kerrigan agrees to
reimburse the Released Parties for any legal fees that they incur as a result of
any breach of this paragraph by Kerrigan.
12.    WAIVER OF DAMAGES – Nothing herein is intended to or shall interfere with
Kerrigan’s right to participate in a proceeding with any appropriate federal,
state or local government agency enforcing federal or state discrimination,
securities or other laws and/or cooperating with


4



--------------------------------------------------------------------------------

Exhibit 10.1


said agency in its investigation. Kerrigan, however, shall not be entitled to
receive any relief, recovery or monies in connection with any complaint or
charge brought pursuant to the Released Claims, without regard as to who brought
any such complaint or charge.
13.    RETURN OF COMPANY PROPERTY – Kerrigan agrees to return to Marathon as
soon as administratively feasible following her termination of employment all
originals and copies of any files, memoranda, documents, records, keys, credit
cards, cell phones, tablets, computers and any other Marathon property
(“Marathon Property”) in her possession, and further agrees to provide passwords
or codes to devices as requested by Marathon to enable Marathon to access such
Marathon Property. With respect to any Marathon Property acquired or retained
pursuant to her consulting services under the Consulting Services Agreement,
Kerrigan agrees to return such Marathon Property at the end of her Consulting
Services Period (as such term is defined in the Consulting Services Agreement).
14.    NON-DISPARAGEMENT – Kerrigan agrees to refrain from participating in any
activity or making any statements, whether orally or in writing, which are
calculated to damage or have the effect of damaging the business or reputation
of any Released Party other than any disclosures or statements that are required
by or pursuant to operation of law or are made to a Party’s attorneys or
financial auditors. Marathon agrees that Marathon officers and members of the
Board of Directors of Marathon will refrain from participating in any activity
or making any statements, whether orally or in writing, which are calculated to
damage or have the effect of damaging the reputation or job prospects of
Kerrigan; other than any disclosures or statements that are required by or
pursuant to operation of law or are made to any of a Party’s outside attorneys
or financial auditors.
15.    INJUNCTIVE RELIEF – Without limiting the remedies available to either
Party, each Party hereto acknowledges that a breach of any of the covenants
contained in any of the section labeled Non-Disparagement may result in
irreparable injury to either Kerrigan or the Released Party, as applicable, for
which there is no adequate remedy at law, that monetary relief will be
inadequate, and that, in the event of such a breach or threat thereof, Kerrigan
or the Released Party, as applicable, shall be entitled to obtain, in addition
to other relief that may be available, a temporary restraining order and/or
preliminary or permanent injunction restraining the offending Party from
engaging in activities prohibited by any of the covenants contained herein, as
well as such other injunctive relief as may be required specifically to enforce
any of the covenants contained herein, without the payment of any bond.
16.    NON-ADMISSION OF WRONGDOING – The Parties agree that this Agreement does
not constitute an admission by Marathon or any of the Released Parties of any
violation by them of any federal, state or local law, ordinance or regulation,
or of any violation of any policy or procedure, or of any liability or
wrongdoing whatsoever. This Agreement may be introduced, however, in any
proceeding to enforce this Agreement.
17.    GOVERNING LAW – This Agreement shall be governed by and conformed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions.


5



--------------------------------------------------------------------------------

Exhibit 10.1


18.    COUNTERPARTS – This Agreement may be executed in counterparts and each
counterpart will be deemed an original.
19.    SECTION HEADINGS – Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.
20.    SEVERABILITY – Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.
21.    ENTIRE AGREEMENT – This Agreement, along with the Consulting Services
Agreement, sets forth the entire agreement between the parties hereto and fully
supersedes any and all prior and/or supplemental understandings, whether written
or oral, between the parties concerning the subject matter of this Agreement.
Kerrigan acknowledges that she has not relied on any representations, promises
or agreements of any kind made to her in connection with her decision to accept
the terms of this Agreement or the Consulting Services Agreement, except for the
representations, promises and agreements in this Agreement and the Consulting
Services Agreement. Any modification to this Agreement must be in writing and
signed by Kerrigan and an authorized officer of Marathon.
IN WITNESS WHEREOF, the parties knowingly and voluntarily executed this
Separation Agreement as of the date set forth below.
SYLVIA J. KERRIGAN:                


_______________________________        ____________________________    
SIGNATURE                        DATE




MARATHON OIL CORPORATION:




________________________________        ______________________________
SIGNATURE                        DATE


________________________________
TITLE




6

